                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROY M. BARTLETT,                                  Case No. 18-cv-07550-EMC
                                   8                     Plaintiff,
                                                                                           ORDER DENYING DEFENDANT’S
                                   9               v.                                      MOTION FOR RECONSIDERATION
                                                                                           AND STAY OF REMAND ORDER
                                  10     CITIBANK, N.A., et al.,
                                                                                           Docket No. 13
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 4, 2019, this Court found, for the third time, that Defendant Marci Patera had

                                  14   improperly removed this wrongful foreclosure action from the Contra Costa Superior Court, and

                                  15   accordingly remanded the case. Docket No. 10 (“Order”). On January 10, 2019, Ms. Patera

                                  16   moved for reconsideration of the Order and sought to stay remand. Docket No. 13 (“Mot.”). For

                                  17   the reasons discussed below, the motion is DENIED.

                                  18                                         I.      DISCUSSION

                                  19          As an initial matter, Ms. Patera filed her motion for reconsideration without first obtaining

                                  20   leave of the Court to file the motion, as required by Local Rule 7-9. See N.D. Cal. Civ. L.R. 7-

                                  21   9(a) (“No party may notice a motion for reconsideration without first obtaining leave of Court to

                                  22   file the motion.”).

                                  23          The motion is also lacking on the merits. Ms. Patera contends that reconsideration is

                                  24   warranted because there was “[a] manifest failure by the Court to consider material facts or

                                  25   dispositive legal arguments which [she] presented to the Court” in removing the case. N.D. Cal.

                                  26   Civ. L.R. 7-9(b)(3). She lists four specific facts and arguments she believes the Order failed to

                                  27   consider.

                                  28          First, Ms. Patera argues that the Order misconstrued the requirements for removal
                                   1   jurisdiction. See Mot. at 5. “A petition for removal under § 1443(1) must satisfy the two-part test

                                   2   articulated by the Supreme Court in Georgia v. Rachel, 384 U.S. 780, 788–92, 794–804 (1966).”

                                   3   Patel, 446 F.3d at 998–99. “First, the petitioners must assert, as a defense to the prosecution,

                                   4   rights that are given to them by explicit statutory enactment protecting equal racial civil rights.”

                                   5   Id. “Second, petitioners must assert that the state courts will not enforce that right, and that

                                   6   allegation must be supported by reference to a state statute or a constitutional provision that

                                   7   purports to command the state courts to ignore the federal rights.” Id. Ms. Patera rightly points

                                   8   out that removal under § 1443(1) need not always be “bas[ed] on [a] ‘formal expression’ of state

                                   9   law.” Mot. at 5; see Rachel, 384 U.S. at 803. The Supreme Court has held that “removal might be

                                  10   justified, even in the absence of a discriminatory state enactment, if an equivalent basis could be

                                  11   shown for an equally firm prediction that the defendant would be ‘denied or cannot enforce’ the

                                  12   specified federal rights in the state court.” Id. at 804; see also Johnson v. Mississippi, 421 U.S.
Northern District of California
 United States District Court




                                  13   213, 219 (1975) (emphasizing that it is an “unusual case where” such an “equivalent basis could

                                  14   be shown”). Ms. Patera believes that she has identified a discriminatory state court rule that

                                  15   prevents her from enforcing her federal rights—the rule that official court reporters are not

                                  16   provided in certain civil cases, and that fee waivers for indigent litigants do not apply to private

                                  17   court reporters hired in lieu of official court reporters. See Mot. at 7–10. One problem with Ms.

                                  18   Patera’s argument is that “the court policy in question is [now] invalid,” because the California

                                  19   Supreme Court held earlier this year that “an official court reporter, or other valid means to create

                                  20   an official verbatim record for purposes of appeal, must generally be made available to in forma

                                  21   pauperis litigants upon request.” Jameson v. Desta, 420 P.3d 746, 749 (Cal. 2018). Another

                                  22   problem is Ms. Patera has not demonstrated how the lack of a transcript prevented her from

                                  23   vindicating her federal rights in state court.

                                  24           Second, Ms. Patera contends the Order cited two inapposite cases about removal

                                  25   jurisdiction: Patel v. Del Taco, Inc., 446 F.3d 996 (9th Cir. 2006) and Wasniowski v. Davila, No.

                                  26   C 16-03251 WHA, 2016 WL 3709556 (N.D. Cal. July 13, 2016). She argues that Patel has no

                                  27   relevance because it involved the removal of an arbitration petition from state court, whereas she

                                  28   removed this case “under . . . civil rights acts.” Mot. at 3. But Patel clearly states that the removal
                                                                                          2
                                   1   petition there, like Ms. Patera’s petition here, was filed under 28 U.S.C. § 1443(1) and similarly

                                   2   premised on alleged “civil rights violations under 42 U.S.C. §§ 1981, 1983, and 1985(3).” 446

                                   3   F.3d at 998. Ms. Patera next argues that Wasniowski is distinguishable because removal there was

                                   4   based on 28 U.S.C. § 1441(a) rather than § 1443(1). Mot. at 3. This is belied by Wasniowski. It

                                   5   is true that Wasniowski was removed under § 1441(a), but the defendant there also “invoked

                                   6   Section 1443(1) . . . in her opposition to remand” and the court expressly held that § 1443(1) did

                                   7   not confer removal jurisdiction. 2016 WL 3709556, at *3. Ms. Patera finally claims that

                                   8   Wasniowski “did not involve a state statute/court rule that interposed a bar to enforcing federally

                                   9   protected rights,” whereas “[i]t is clear that the prosecution of Patera” in state court is “motivated

                                  10   by discrimination.” Mot. at 4. But just as in Wasniowski, none of the state statutes she references

                                  11   in her notice of removal “contains . . . facially discriminatory language . . . [or] den[ies] any

                                  12   federally protected right.” Wasniowski, 2016 WL 3709556, at *3. Thus, the state statutes do not
Northern District of California
 United States District Court




                                  13   “purport[] to command the state courts to ignore the federal rights” Ms. Patera asserts, a

                                  14   requirement for removal under § 1443(1). Patel, 446 F.3d at 998–99.

                                  15           Third, Ms. Patera takes issue with the Order for not addressing Artis v. D.C., 138 S. Ct.

                                  16   594 (2018). See Mot. at 5. She neglects to mention that the Court already discussed Artis in

                                  17   response to her second attempt to remove this case, and explained that Artis “has nothing to do

                                  18   with the scope of federal jurisdiction; rather, it held that the statute of limitations for state law

                                  19   claims in cases involving supplemental jurisdiction is suspended for the duration of federal

                                  20   proceedings.” Bartlett v. Citibank N.A., et al., No. 17-cv-07360-EMC (N.D. Cal. filed Dec. 29,

                                  21   2017) (“Bartlett II”), Docket No. 30 at 3. The holding of Artis is limited to state law claims; thus,

                                  22   if Ms. Patera seeks to argue that she has state law claims that are timely under Artis, that argument

                                  23   is appropriately made in state court.

                                  24           Finally, Ms. Patera claims her most recent notice of removal was not untimely because of

                                  25   “two documents that had been received within the 30 days prior to removal”—“a Remitturer [sic]

                                  26   issued to Judge Craddick on November 13, 2018 and a brief filed by Bartlett on November 14,

                                  27   2018.” Mot. at 7. Ms. Patera is correct that “a notice of removal may be filed within thirty days

                                  28   after receipt by the defendant . . . of a copy of an amended pleading, motion, order or other paper
                                                                                           3
                                   1   from which it may first be ascertained that the case is one which is or has become removable.” 28

                                   2   U.S.C. 1446(b)(3). In other words, to supply a timely basis for removal under § 1443(1), the two

                                   3   documents Ms. Patera cites must show that she has “rights that are given to [her] by explicit

                                   4   statutory enactment protecting equal racial civil rights” which “state courts will not enforce” due

                                   5   to “a state statute or a constitutional provision that purports to command the state courts to ignore

                                   6   the federal rights.” Patel, 446 F.3d at 998–99. The documents do not. The brief she references is

                                   7   a motion to remand Plaintiff Bartlett filed in federal court in the Northern District of Illinois after

                                   8   Ms. Patera attempted to remove a foreclosure case from Illinois state court, apparently for the

                                   9   sixth time. See Docket No.1, Exh. 12. Nothing in the brief suggests that Ms. Patera’s federal civil

                                  10   rights were somehow being obstructed; the brief merely argues that removal was improper under

                                  11   federal law. See id. at 2–7. And Ms. Patera has not filed a copy of the remittitur, only a copy of

                                  12   the state court docket showing that a remittitur was filed. See Mot., Exh. C. Thus, she has not met
Northern District of California
 United States District Court




                                  13   her burden of demonstrating that these documents render her notice of removal timely.

                                  14          Accordingly, Ms. Patera’s motion is DENIED, and the case shall be remanded to Contra

                                  15   Costa Superior Court. Ms. Patera is cautioned against making any other attempt to remove the

                                  16   case absent a sound and good faith basis. Any further attempt will be subject to sanctions Federal

                                  17   Rule of Civil Procedure 11.

                                  18          This order disposes of Docket No. 13.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: January 15, 2019

                                  23

                                  24                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
                                                                                          4
